Citation Nr: 1201129	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  05-33 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date earlier than July 4, 2003, for the award of a total disability rating by reason of individual unemployability (TDIU). 

2.  Entitlement to a rating in excess of 70 percent for panic disorder.


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1990.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a July 2004 rating decision that was issued by the Regional Office (RO) in Buffalo, New York.  

In February 2008, the Board denied the Veteran's claims.  She appealed to the Court of Appeals for Veterans Claims (Court).  In a January 2010, the Court vacated the Board's decision and remanded the case back to the Board.  In accordance with the Court's instructions, the case was remanded by the Board in October 2010 so that the Veteran's Social Security Administration (SSA) records could be obtained.  That development having been accomplished, the case has been returned to the Board for appellate disposition.


FINDINGS OF FACT

1.  The Veteran's claim for TDIU was received by VA on April 1, 2004.

2.  The Veteran's last day of work was on July 3, 2003.  The Veteran was gainfully employed prior to that date.

3.  The Veteran's panic disorder is shown to result in total occupational and social impairment.  


CONCLUSIONS OF LAW

1. The criteria for the assignment of an effective date earlier than July 4, 2003, for the award of TDIU have not been met. 38 U.S.C.A. §§ 5103 -5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.400, 3.341, 4.16 (2011). 

2.  Throughout the rating period on appeal, the criteria for a 100 percent rating for the Veteran's panic disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.130, Diagnostic Code 9412 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in May 2004, prior to the rating decision appealed herein, which informed her of VA's duty to assist in developing evidence in support of her claims.  While the May 2004 letter did not inform the Veteran of what the evidence needed to show in order to receive an increased rating for a service connected disability, such defect is deemed harmless because the Veteran is granted a 100 percent rating herein.  

Regarding the claim for an earlier effective date for the award of TDIU, this is a downstream issue from the grant of entitlement of this benefit.  Under these circumstances, VA is not required to issue a new VCAA letter.  See VAOPGCPREC 8-2003.  In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  In this case, the Veteran was provided an SOC that addressed this issue in August 2005.  She was also sent a supplemental statement of the case (SSOC) that addressed this issue in October 2011.  Therefore, no further development is required with respect to the duty to notify.

In addition to its duties to provide certain notice to the claimant, VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including VA treatment records.  Additionally, the Veteran's SSA records have been procured and associated with the claims file.  VA also has a record from the Veteran's employer showing the date that she last worked.  Moreover, the Veteran's own contentions are also of record.  There is no indication that additional evidence exists in support of her claim.  Moreover, since SSA records were obtained in accordance with the instructions set forth in the October 2010 remand, the Board finds that there was substantial compliance with the instructions that were set forth therein.

Earlier Effective Date

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim. Hurd v. West, 13 Vet. App. 449 (2000). 

The appeal as to the effective date assignable for her TDIU rests on two separate determinations.  See 38 C.F.R. § 3.400(o)(1), (2).  First, there needs to be a finding as to the date on which the appellant initiated her TDIU claim by formal or informal claim.  Second, a finding is required regarding the date on which the appellant's entitlement to a TDIU arose, meaning the point in time that her service-connected disabilities, alone, rendered her unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. §§ 5110, 5111(b) (West 2002); 38 C.F.R. §§ 3.151, 3.400(o), 4.15, 4.16 (2007). 

The Veteran seeks an effective date earlier than July 4, 2003, for the award of TDIU, although she has not specified a more appropriate date. 

The RO received the Veteran's current formal claim for TDIU on April 1, 2004.  As with a schedular rating, the Board may look to the evidence regarding her service-connected disabilities dated during the one-year period prior to her claim, to determine whether it was "ascertainable that an increase in disability had occurred." 38 C.F.R. § 3.400(o)(2). 

The regulatory scheme for a TDIU provides that VA will grant a total disability rating for compensation purposes based upon individual unemployability when the medical evidence shows that the Veteran is precluded from obtaining or maintaining gainful employment consistent with his or her education and occupational experience, by reason of his or her service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16.  In determining whether the Veteran is entitled to TDIU, neither her non-service-connected disabilities nor her age may be considered. See Van Hoose v. Brown, 4 Vet. App. 361  (1993). 

Consideration of TDIU is appropriate where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 4.16(a). 

It is VA policy that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as a result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include both objective and subjective standards. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. 38 C.F.R. §4.16(b); VAOPGCPREC 75-91 (Dec. 27, 1991). 

In Servello v. Derwinski, 3 Vet. App. 196, 198  (1992), the Court addressed the issue of entitlement to an earlier effective date in a TDIU claim, and held that the applicable statutory and regulatory provisions, fairly construed, require the Board to look at all communications in the file that might be interpreted as applications or claims, formal or informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which," within the one-year prior to the claim, the increase in disability was ascertainable. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 3.155(a) ;Quarles v. Derwinski, 3 Vet. App. 129, 134  (1992). 

The sole fact that a Veteran is unemployed for non-service-connected reasons, or has difficulty obtaining employment because of economic circumstances, is not enough for a TDIU grant. A high schedular rating, in itself, is recognition that the impairment makes it difficult to obtain and retain employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can, in fact, find employment. See 38 C.F.R. §§ 4.1, 4.15 (2011). 

In discussing the criteria for evaluating unemployability, the Court has indicated that the veteran's ability or inability to engage in substantially gainful activity must be considered in a practical manner, and that the thrust is whether a particular job is realistically within the capabilities, both physical and mental, of the appellant. See Moore v. Derwinski, 1 Vet. App. 83 (1991).  Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a). See Faust v. West, 13 Vet. App. 342 (2000). 

The date of VA medical reports may be used to establish the effective date of entitlement to an increased rating, or TDIU, in a case where service connection is already established.  See 38 C.F.R. § 3.157(b)(1). Although any communication or action indicating an intent to apply for one or more benefits administered by VA "may be considered an informal claim," pursuant to 38 C.F.R. § 3.155(a), even an informal claim for VA benefits "must identify the benefit sought." Brannon v. West, 12 Vet. App. 32, 35  (1998). 

In a July 2004 rating decision, the RO awarded a TDIU, effective July 4, 2003, the day after the objective evidence of record documents that the Veteran was no longer gainfully employed.  In this regard, a form completed by the Veteran's last employer indicated that she last worked on July 3, 2003.  Prior to that, she worked full time and earned $49,970.22 during the 12 months preceding the last day of her employment.  Thus she was factually employed until July 4, 2003, and her employment was not marginal.  She filed her claim for TDIU that was received by VA on April 1, 2004.  There is no prior communication from the Veteran indicating that she intended to claim TDIU or that she was unemployed due to her service-connected disabilities.

The Board finds it is not factually ascertainable that the Veteran was unemployable any earlier than July 4, 2003. See 38 C.F.R. § 3.400(o)(2).  While the Veteran asserted on her claim form that she last worked on June 25, 2003, her employer clearly indicated that she last worked on July 3, 2003.  Since this is within the year prior to the receipt of her claim on April 1, 2004, and it is the date that entitlement arose, it is the appropriate effective date for her claim.  There is no legal basis for granting TDIU prior to the date that entitlement to the benefit arose. 

The Board finds that the objective evidence of record preponderates, under the law, against a finding that an effective date earlier than July 4, 2003, is warranted for the award of a TDIU.  While the Veteran first met the threshold disability rating for schedular consideration of TDIU in May 2003, the objective evidence of record did not reflect that she was unable to work solely due to service-connected disabilities prior to July 4, 2003, nor had she filed a claim for that benefit prior to that date.  In fact, she was gainfully employed prior to that date and therefore did not meet the criteria for entitlement to the benefit during that time. 

For the above reasons, the claim of entitlement to an effective date earlier than July 4, 2003, for an award of TDIU must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Rating

The Veteran contends that she is totally disabled by her psychiatric disability.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's panic disorder has been evaluated under 38 C.F.R. 4.130, Diagnostic Code 9400.  Throughout the rating period on appeal, a 70 percent evaluation has been in effect.

A rating of 70 percent is assigned where the Veteran exhibits occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain successful relationships.

A rating of 100 percent is assigned where the Veteran exhibits total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board recognizes that a Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating. .Mauerhausen v. Principi, 16 Vet. App. 436, 442 (2002)  Rather, the criteria ('such symptoms as') provide guidance concerning the severity of symptoms that are contemplated for each rating, in addition to permitting consideration of other symptoms particular to the Veteran.  Id. 

In this case, the Veteran does not have any of the symptoms enumerated in the rating criteria for a 100 percent disability rating, nor does she have any symptoms of arguably similar severity to those.  Nevertheless, giving the benefit of the doubt to the Veteran, total occupational and social impairment due to her psychiatric disorder was shown.  The Veteran was found by VA to be unemployable solely by reason of her panic disorder effective July 4, 2003.  SSA determined that the Veteran was totally disabled from working due to her anxiety disorder effective July 3, 2004.  While the record contains little evidence pertaining to the degree of social impairment experienced by the Veteran, her treating providers noted that she had little social contact and at a VA examination dated in July 2003 the examiner assessed her social functioning to be "severely impaired."  Thus, giving the benefit of the doubt to the Veteran, a 100 percent rating for her anxiety disorder is granted.  

ORDER

An effective date earlier than July 4, 2003 for the award of TDIU is denied.

A 100 percent rating for panic disorder is granted. 



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


